Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0001], lines 1 and 2, “co-pending” should be deleted.
(2) In paragraph [0001], line 2, after “2017,”, --now abandoned-- should be added.  
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.       Claims 7 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(1) In claim 7, line 2, “the lateral side” is vague and indefinite because the drive housing portion has more than one lateral side.  It is suggested the phrase be changed to --a lateral side--.

(2) In claim 17, lines 12-13, “the lateral side” should read --a lateral side-- for the same reason set forth.
           (3) In claim 17, line 21, “the battery” lacks antecedent basis and should read --the battery pack--.  

Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto (U.S. Patent No. 4,204,320) in view of Naughton et al. (U.S. Patent Application Publication No. 2010/0162579, hereinafter “Naughton”), Jerabek (U.S. Patent No. 4,408,393) and Yamaoka et al. (U.S. Patent Application Publication No. 2014/0150271, hereinafter “Yamaoka”).          
           Regarding claims 1 and 5, Hayashimoto discloses a chainsaw (see Fig.1 as annotated below) comprising: 

    PNG
    media_image1.png
    419
    784
    media_image1.png
    Greyscale

           a housing (H) including a handle housing portion (P1), a motor housing portion (P2), and a drive housing portion (P3);
           a motor (1, see Fig.2) supported within the motor housing portion (P2), the motor (1) including an output shaft (4,5, see Fig.2); 
           a driven gear (6, see Fig.2) coupled to the output shaft (4,5) such that the driven gear (6) rotates in response to rotation of the output shaft (4,5);
           a sprocket (8, see Fig.2) coupled to the driven gear (6) such that rotation of the driven gear (6) rotates the sprocket (8); 
           a guide bar (11) extending from the drive housing portion (P3), the guide bar (11) including an internal portion disposed within the drive housing portion (P3) and a projecting portion extending beyond a forward-most edge of the drive housing portion (P3); 
          a chain (7, see the annotated Fig.1) supported on the guide bar (11) and engaged with the sprocket (8) such that rotation of the sprocket (8) moves the chain (7) along the guide bar (11), the chain (7) including a plurality of cutting elements (E, see Fig.4 as annotated below); and 

    PNG
    media_image2.png
    322
    642
    media_image2.png
    Greyscale

          a trigger switch (S, see annotated Fig.1) positioned on the handle housing portion (P1) for controlling operation of the chainsaw substantially as claimed except the axes of the handle housing portion (P1), of the motor output shaft (4,5) and of the guide bar (11) are not so arranged for a one-hand operation of the chainsaw.  Also, Hayashimoto’s chainsaw is not battery-powered, Hayashimoto does not explicitly mention the plurality of cutting elements (E) having a semi-chisel configuration, and Hayashimoto lacks a knob positioned on a lateral side of the drive housing portion (P3).
Naughton shows a power tool (20) comprising a housing (40) including a handle housing portion (45), a motor housing portion (MHP, see Fig. 7 as annotated below), and a drive housing portion (DHP), the handle housing portion (45) having a longitudinal axis (400) defining a first axis (400); a motor (65) supported by the motor housing portion (MHP), the motor (65) including an output shaft (OS) having a longitudinal axis (410) defining a second axis (410); a tool bar (240) extending from the drive housing portion (DHP) and having a longitudinal axis (420) defining a third axis (420); wherein the first axis (400) and the second axis (410) define a first included angle (α) less than 75 degrees (see paragraph [0042], lines 3-7), wherein the second axis (410) and the third axis (420) define a second included angle (θ) in the range of between 110 degrees and 130 degrees (see paragraph [0042], lines 8-10), and wherein the first axis (400) and the third axis (420) define an external angle (β) in the range of between 150 degrees and 170 degrees (see paragraph [0042], lines 13-15). 

    PNG
    media_image3.png
    634
    1089
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art to modify Hayashimoto by rearranging the three axes, namely a first longitudinal axis defined by the handle housing portion (P1), a second longitudinal axis defined by the motor output shaft (4,5) and a third longitudinal axis defined by the guide/tool bar (11), as those of Naughton’s for the advantage of compactness as taught by Naughton. 
Naughton further shows a battery (25) configured to provide power to the motor (65), wherein the handle housing portion (45) includes a cavity (60), and wherein the battery (25) is received in the cavity (60) along the first axis (400, see paragraph [0040], lines 1-3).  Thus, it would have been obvious to one of ordinary skill in the art to further modify Hayashimoto by providing the chainsaw with a battery received in a cavity in the handle housing portion (P1) so that the chainsaw is self-contained without relying external power source as taught by Naughton.  Since Naughton teaches the advantage of making a power tool compact by reducing its size (see paragraph [0043]), it would have been obvious to one skilled in the art to further modify Hayashimoto by selecting a desirable length, including the claimed range of between 4 inches and 8 inches, for the guide bar’s projecting portion that extends beyond a forward-most edge of the drive housing portion (P3) to achieve the desired compactness of the power tool.  Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
           Jerabek teaches a chain of a chainsaw can be a semi-chisel low profile type chain suitable for performing sawing operation.  Therefore, it would have been obvious to one skilled in the art to further modify Hayashimoto by having the cutting element (E) of the chain (7) in the form of a semi-chisel configuration suitable for sawing as taught by Jerabek.   
           Yamaoka shows a chain saw comprising a knob (150) positioned on a lateral side (i.e. a cover plate 15) of a drive housing portion (11), the knob (150) including a rounded portion (RP, see Fig.1 as annotated below) adjacent the drive housing portion (11) and a graspable portion (GP) coupled to the rounded portion (RP). 

    PNG
    media_image4.png
    550
    778
    media_image4.png
    Greyscale

           Thus, it would have been obvious to one skilled in the art to further modify Hayashimoto by providing the cover plate (13, which is a lateral side of the driving housing portion 11) with a knob including a rounded portion and a graspable portion to facilitate screwing the cover plate (13) tightly on the guide bar (11) to prevent the cover plate (13) from shaking as taught by Yamaoka (see paragraph [0028]).    
          Regarding claim 2, Naughton’s battery includes three battery cells with a lithium-ion chemistry (see paragraph [0027], lines 8-9 and 13-14).  Hayashimoto thus modified also possesses such characteristic.  
         Regarding claim 6, Naughton’s first axis (400), second axis (410) and third axis (420) are oblique with respect to each of the other axes (see Fig.7).  Hayashimoto thus modified also possesses such characteristic.  
         Regarding claim 7, Hayashimoto’s driven gear (6) is a bevel gear (see Fig. 2) including teeth facing a lateral side of the drive housing portion (P2).
         Regarding claim 8, Naughton’s motor (65) is positioned above a tool bar (240, see Fig.7).  Hayashimoto thus modified also possesses such characteristic.
3.       Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto (U.S. Patent No. 4,204,320) in view of Naughton et al. (U.S. Patent Application Publication No. 2010/0162579), Jerabek (U.S. Patent No. 4,408,393) and Yamaoka et al. (U.S. Patent Application Publication No. 2014/0150271) as applied to claim 2 above, and further in view of Shimizu et al. (U.S. Patent Application Publication No. 2013/0180118, hereinafter “Shimizu”).
          Regarding claim 3, Hayashimoto’s chainsaw as modified above shows all the claimed structure except it does not specifically mention the motor (1) being a brushed DC motor. 
          Shimizu shows the use of a brushed DC motor (3) for a chainsaw (see paragraph [0034], line 9).
          Therefore, to further modify Hayashimoto by using a well-known and commercially available brushed DC motor such as that of Shimizu’s suitable for a chainsaw would have been obvious to one skilled in the art.  
          Regarding claim 4, Hayashimoto’s trigger switch (S) includes an on/off switch (S). 
4.       Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto (U.S. Patent No. 4,204,320) in view of Naughton et al. (U.S. Patent Application Publication No. 2010/0162579), Jerabek (U.S. Patent No. 4,408,393) and Yamaoka et al. (U.S. Patent Application Publication No. 2014/0150271) as applied to claim 1 above, and further in view of Newman (U.S. Patent No. 4,884,340).
Regarding claims 9 and 10, Hayashimoto’s chainsaw as modified above shows all the claimed structure except it lacks a lubrication system including a lubricant reservoir and a conduit extending therefrom.
Newman teaches it is desirable to provide a chainsaw with a lubrication system (73) configured to supply lubricant to a chain (68, see column 4, lines 46-49), wherein the lubricant system (73) includes a lubricant reservoir (76) and a conduit (78) extending from the reservoir (76) into a drive housing portion (26,46, note the conduit 78 leading to a fitting 80 of Fig.3 and to an oil discharge hole 82 of Fig.2 near the mounting area of a guide bar 50 through an opening of the guide bar 50 into the groove 70 and onto the chain 68 for lubricating the chain, see column 4, lines 46-49 and 66-68), and wherein the lubricant reservoir (76) is coupled to an exterior of a housing (16).
Thus, it would have been obvious to one skilled in the art to further modify Hayashimoto’s chainsaw by including a lubrication system having a lubricant reservoir coupled to an exterior of the housing (H) and a conduit extending from the reservoir into the drive housing portion (P3) for supplying lubricant to the chain (7) during operation of the chainsaw as taught by as taught by Newman.
5.        Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto (U.S. Patent No. 4,204,320) in view of Naughton et al. (U.S. Patent Application Publication No. 2010/0162579, hereinafter “Naughton”), Ibelle et al. (U.S. Patent No. 2,810,409, hereinafter “Ibelle”), Shimizu et al. (U.S. Patent Application Publication No. 2013/0180118, hereinafter “Shimizu”) and Jerabek (U.S. Patent No. 4,408,393).
         Regarding claims 11 and 12, Hayashimoto discloses a chainsaw (see annotated Fig.1 above) comprising: 
          a housing (H) including a handle housing portion (P1), a motor housing portion (P2), and a drive housing portion (P3);  
          a motor (1, see Fig.2) supported within the motor housing portion (P1), the motor (1) including an output shaft (4,5);  
           a driven gear (6) coupled to the output shaft (4,5) such that the driven gear (6) rotates in response to rotation of the output shaft (4,5); 
          a sprocket (8) coupled to the driven gear (6) such that rotation of the driven gear (6) rotates the sprocket (8); 
           a guide bar (11) extending from the drive housing portion (P3), the guide bar (1) including an internal portion disposed within the drive housing portion (P3) and a projecting portion extending beyond a forward-most edge of the drive housing portion (P3); 
           a chain (7, see annotated Fig.1 above) supported on the guide bar (11) and engaged with the sprocket (8) such that rotation of the sprocket (8) moves the chain (7) along the guide bar (11), the chain (7) including a plurality of cutting elements (E, see annotated Fig.4 above); and 
          a trigger switch (S, see annotated Fig.1) positioned on the handle housing portion (P1) for controlling operation of the chainsaw, the trigger switch (S) including an on/off switch (S) substantially as claimed except the axes of the handle housing portion (P1), of the motor output shaft (4,5) and of the guide bar (11) are not so arranged for a one-hand operation of the chainsaw.  Also, Hayashimoto’s chainsaw lacks a workpiece engaging member and is not battery-powered.  Further, Hayashimoto does not explicitly mention the specific type of motor (1) and the plurality of cutting elements (E) having a semi-chisel configuration.
Naughton shows a power tool (20) comprising a housing (40) including a handle housing portion (45), a motor housing portion (MHP, see the annotated Fig.7), and a drive housing portion (DHP), the handle housing portion (45) having a longitudinal axis (400) defining a first axis (400); a motor (65) supported by the motor housing portion (MHP), the motor (65) including an output shaft (OS) having a longitudinal axis (410) defining a second axis (410); a tool bar (240) extending from the drive housing portion (DHP) and having a longitudinal axis (420) defining a third axis (420); wherein the first axis (400) and the second axis (410) define a first included angle (α) less than 75 degrees (see paragraph [0042], lines 3-7), wherein the first axis (400), the second axis (410) and the third axis (420) are oblique with respect to each of the other axes (see Fig.7).
Therefore, it would have been obvious to one skilled in the art to modify Hayashimoto by rearranging the three axes, namely a first longitudinal axis defined by the handle housing portion (P1), a second longitudinal axis defined by the motor output shaft (4,5) and a third longitudinal axis defined by the guide/tool bar (11), as those of Naughton’s for the advantage of compactness as taught by Naughton. 
Naughton further shows a battery (25) configured to provide power to the motor (65), wherein the handle housing portion (45) includes a cavity (60), and wherein the battery (25) is received in the cavity (60) along the first axis (400, see paragraph [0040], lines 1-3).  Thus, it would have been obvious to one of ordinary skill in the art to further modify Hayashimoto by providing the chainsaw with a battery received in a cavity in the handle housing portion (P1) so that the chainsaw is self-contained without relying external power source as taught by Naughton.  Since Naughton teaches the advantage of making a power tool compact by reducing its size (see paragraph [0043]), it would have been obvious to one skilled in the art to further modify Hayashimoto by selecting a desirable length, including the claimed range of between 4 inches and 8 inches, for the guide bar’s projecting portion that extends beyond a forward-most edge of the drive housing portion (P3) to achieve the desired compactness of the power tool.  Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
            Ibelle shows a chainsaw (see Fig.3) comprising a workpiece engaging member (17) positioned on a drive housing portion (14) and configured (i.e. with teeth as seen in Fig.4 and same as shown in applicant’s Fig.2) to engage a workpiece to provide a pivot point during cutting operation.
            Therefore, it would have been obvious to one of ordinary skill in the art to further modify Hayashimoto by providing the drive housing portion (P3) with a workpiece engaging member to facilitate stabilizing the chainsaw at a pivot point on a workpiece to be cut as taught by Ibelle.  
           Shimizu shows the use of a brushed DC motor (3) for a chainsaw (see paragraph [0034], line 9).
          Therefore, to further modify Hayashimoto by using a well-known and commercially available brushed DC motor such as that of Shimizu’s suitable for a chainsaw would have been obvious to one skilled in the art.  
          Jerabek teaches a chain of a chainsaw can be a semi-chisel low profile type chain suitable for performing sawing operation.  Therefore, it would have been obvious to one skilled in the art to further modify Hayashimoto by having the cutting element (E) of the chain (7) in the form of a semi-chisel configuration suitable for sawing as taught by Jerabek.   
         Regarding claim 13, Hayashimoto’s driven gear (6) is a bevel gear (see Fig. 2). 
         Regarding claim 14, Naughton’s motor (65) is positioned above a tool bar (240, see Fig.7).  Hayashimoto thus modified also possesses such characteristic.
6.       Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto (U.S. Patent No. 4,204,320) in view of Naughton et al. (U.S. Patent Application Publication No. 2010/0162579), Ibelle et al. (U.S. Patent No. 2,810,409, hereinafter “Ibelle”), Shimizu et al. (U.S. Patent Application Publication No. 2013/0180118) and Jerabek (U.S. Patent No. 4,408,393), as applied to claim 14 above, and further in view of Newman (U.S. Patent No. 4,884,340).
Regarding claims 15 and 16, Hayashimoto’s chainsaw as modified above shows all the claimed structure except it lacks a lubrication system including a lubricant reservoir and a conduit extending therefrom.
Newman teaches it is desirable to provide a chainsaw with a lubrication system (73) configured to supply lubricant to a chain (68, see column 4, lines 46-49), wherein the lubricant system (73) includes a lubricant reservoir (76) and a conduit (78) extending from the reservoir (76) into a drive housing portion (26,46, note the conduit 78 leading to a fitting 80 of Fig.3 and to an oil discharge hole 82 of Fig.2 near the mounting area of a guide bar 50 through an opening of the guide bar 50 into the groove 70 and onto the chain 68 for lubricating the chain, see column 4, lines 46-49 and 66-68), and wherein the lubricant reservoir (76) is coupled to an exterior of a housing (16).
Thus, it would have been obvious to one skilled in the art to further modify Hayashimoto’s chainsaw by including a lubrication system having a lubricant reservoir coupled to an exterior of the housing (H) and a conduit extending from the reservoir into the drive housing portion (P3) for supplying lubricant to the chain (7) during operation of the chainsaw as taught by as taught by Newman.
7.        Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto (U.S. Patent No. 4,204,320) in view of Naughton et al. (U.S. Patent Application Publication No. 2010/0162579, hereinafter “Naughton”) and Yamaoka et al. (U.S. Patent Application Publication No. 2014/0150271, hereinafter “Yamaoka”).          
          Regarding claims 17 and 19, Hayashimoto discloses a chainsaw (see annotated Fig.1 above) comprising: 
          a housing (H) including a handle housing portion (P1), a motor housing portion (P2), and a drive housing portion (P3); 
          a motor (1, see Fig.2) supported by the motor housing portion (P2), the motor (1) including an output shaft (4,5); 
          a driven gear (6) coupled to the output shaft (4,5) such that the driven gear (6) rotates in response to rotation of the output shaft (4,5), wherein the driven gear (6) is a bevel gear (see Fig.2) having teeth facing a lateral side of the drive housing portion (P3); 
          a sprocket (8) coupled to the driven gear (6) such that rotation of the driven gear (6) rotates the sprocket (8); 
          a guide bar (11) extending from the drive housing portion (P3, see annotated Fig.1); 
          a chain (7, see annotated Fig.1) supported on the guide bar (11) and engaged with the sprocket (8) such that rotation of the sprocket (8) moves the chain (7) along the guide bar (11); and
          a trigger switch (S, see annotated Fig.1) positioned on the handle housing portion (P1) for controlling operation of the chainsaw substantially as claimed except the axes of the handle housing portion (P1), of the motor output shaft (4,5) and of the guide bar (11) are not so arranged for a one-hand operation of the chainsaw.  Also, Hayashimoto’s chainsaw is not battery-powered, and it lacks a knob positioned on a lateral side of the drive housing portion (P3).
Naughton shows a power tool (20) comprising a housing (40) including a handle housing portion (45), a motor housing portion (MHP, see the annotated Fig.7 above), and a drive housing portion (DHP), the handle housing portion (45) having a longitudinal axis (400) defining a first axis (400); a motor (65) supported by the motor housing portion (MHP), the motor (65) including an output shaft (OS) having a longitudinal axis (410) defining a second axis (410); a tool bar (240) extending from the drive housing portion (DHP) and having a longitudinal axis (420) defining a third axis (420); wherein the first axis (400) and the second axis (410) define a first included angle (α) less than 75 degrees (see paragraph [0042], lines 3-7), wherein the second axis (410) and the third axis (420) define a second included angle (θ) in the range of between 110 degrees and 130 degrees (see paragraph [0042], lines 8-10), and wherein the first axis (400) and the third axis (420) define an external angle (β) in the range of between 150 degrees and 170 degrees (see paragraph [0042], lines 13-15). 
Therefore, it would have been obvious to one skilled in the art to modify Hayashimoto by rearranging the three axes, namely a first longitudinal axis defined by the handle housing portion (P1), a second longitudinal axis defined by the motor output shaft (4,5) and a third longitudinal axis defined by the guide/tool bar (11), as those of Naughton’s for the advantage of compactness as taught by Naughton. 
Naughton further shows a battery pack (25) configured to provide power to the motor (65), wherein the handle housing portion (45) includes a cavity (60), and wherein the battery pack (25) is received in the cavity (60) along the first axis (400, see paragraph [0040], lines 1-3).  Thus, it would have been obvious to one of ordinary skill in the art to further modify Hayashimoto by providing the chainsaw with a battery pack received in a cavity in the handle housing portion (P1) so that the chainsaw is self-contained without relying external power source as taught by Naughton.  
           Yamaoka shows a chain saw comprising a knob (150) positioned on a lateral side (i.e. a cover plate 15) of a drive housing portion (11), the knob (150) including a rounded portion (RP, see annotated Fig.1 above) adjacent the drive housing portion (11) and a graspable portion (GP) coupled to the rounded portion (RP). 

           Thus, it would have been obvious to one skilled in the art to further modify Hayashimoto by providing the cover plate (13, which is a lateral side of the driving housing portion 11) with a knob including a rounded portion and a graspable portion to facilitate screwing the cover plate (13) tightly on the guide bar (11) to prevent the cover plate (13) from shaking as taught by Yamaoka (see paragraph [0028]).    
           Regarding claim 18, Naughton’s first axis (400), second axis (410) and third axis (420) are oblique with respect to each of the other axes (see Fig.7).  Hayashimoto thus modified also possesses such characteristic.  
8.       Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto (U.S. Patent No. 4,204,320) in view of Naughton et al. (U.S. Patent Application Publication No. 2010/0162579) and Yamaoka et al. (U.S. Patent Application Publication No. 2014/0150271) as applied to claim 19 above, and further in view of Shimizu et al. (U.S. Patent Application Publication No. 2013/0180118, hereinafter “Shimizu”).
          Regarding claim 20, Hayashimoto’s chainsaw as modified above shows all the claimed structure except it does not specifically mention the motor (1) being a brushed DC motor. 
          Shimizu shows the use of a brushed DC motor (3) for a chainsaw (see paragraph [0034], line 9).
          Therefore, to further modify Hayashimoto by using a well-known and commercially available brushed DC motor such as that of Shimizu’s suitable for a chainsaw would have been obvious to one skilled in the art.  
          Hayashimoto’s trigger switch (S) includes an on/off switch (S). 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724